NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                         2009-3104

                                    BRYAN E. RACHAL,

                                                      Petitioner,

                                                 v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

    Petition for review of the Merit Systems Protection Board in DC1221080301-W-1.

                                        ON MOTION

                                         ORDER
       The Department of Agriculture moves to reform the official caption to designate the

Merit Systems Protection Board as respondent.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this

case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

       Accordingly,

       IT IS ORDERED THAT:
       The motion is granted. The revised official caption is reflected above.

                                                 FOR THE COURT



      MAR 3 1 2009
                                                  /s/ Jan Horbaly
         Date                                    Jan Florbaly
                                                                                     F
                                                 Clerk                     u.s. COURT ID
                                                                                       LE
                                                                                      O F A PPEALS FOR
                                                                             THE FEDERAL CIRCUIT
cc:    Morris E. Fischer, Esq.
       Joseph A. Pixley, Esq.                                                    MAR 3 1 2009
       Sara Rearden, Esq.
                                                                                  JIUV HORMLY

s20                                                                                 CLERK




2009-3104                                    2